DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2021 has been entered.
Response to Amendment
Applicant’s amendment filed on 01/05/2021 is acknowledged.  The Applicant has cancelled claims 2, 3 and 8 and has introduced new claims 10-12.  Claims 10-12 are subject to Restriction Requirements.  Claims 1, 4-7 and 9 are pending in the application and have been examined.
Election/Restrictions
Newly submitted claims 10-12 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Claim 10-12 (named as invention of Group II) are directed to an apparatus that is structurally and functionally different from the apparatus claimed in claims 1, 4-7 and 9 (named as invention of Group I).  

a processor configured to control the apparatus, the processor including: 
a first processor configured to set a type of a valuable medium being subject to stacking in the stackers as a first type being subject to the authentication determination or a second type not being subject to the authentication determination; and 
a second processor configured to determine whether each valuable medium transported by the transporter is the first type or the second type based on the setting result of the first processor and the image data captured by the recognizer, and perform the authentication determination so as to determine whether the valuable medium determined as the first type is genuine or counterfeit based on the medium data stored in a memory and the image data captured by the recognizer; 
wherein the processor is configured to control the apparatus such that a first valuable medium determined as the first type of the genuine valuable medium by the second processor is stacked in the first stacker, a second valuable medium determined as the first type of the counterfeit valuable medium by the second processor is stacked in the second stacker, and a third valuable medium determined as the second type of the valuable medium by the second processor is stacked in the second stacker without being determined whether the valuable medium is the genuine medium or the counterfeit medium.
 
The apparatus of Group II comprises:
a memory configured to store, therein, type-recognition data for recognizing a first-type valuable medium and a second-type valuable medium, setting data for specifying the fist-type valuable medium as a target of authentication determination, and authenticity-recognition data for recognizing authenticity of the first-type medium; 
wherein after a type of each medium is determined by the determiner based on the data obtained by the recognizer and the type-recognition data stored in the memory, and 
each medium is sorted into the first-type valuable medium or the second-type valuable medium based on the determination of the determiner, authenticity of the first-type valuable medium is determined by the determiner based on the data obtained by the recognizer and the authenticity-recognition data stored in the memory, genuine first-type valuable media are stacked in the first stacker, and



It can be seen from the above that the structures and functionalities of the inventions of Group I and Group II are independent and/or distinct.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 10-12 have been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. §112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. §112(f):

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. §112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. §112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. §112(f), because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
Recognizer in claim 1.

Because these claim limitations are being interpreted under 35 U.S.C. §112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claims 1, 4-7 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
With regards to claim 1, the claimed feature “recognizer” is neither defined nor described in the specification.  The specification does not have any detail on if the claimed “recognizer” is a hardware component or a software module or something else. 
With regard to claims 4-7 and 9, by virtue of their dependency on claim 1, they have all the deficiencies of their respective parent claims inherent in them.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, the claimed feature “recognizer” is neither defined nor described in the specification.  The specification does not have any detail on if the claimed “recognizer” is a hardware component or a software module or something else. As such, the lack of a description of the claimed subject matter has made the claim less clear as to what is being claimed, which has made the claim vague and indefinite. Due to the lack of clarity, a proper prior art search could not be made.  Patentability of claim 1 will be determined after the Applicant corrects the deficiency and a proper prior art search is made based on the amendment.
With regard to claims 4-7 and 9, by virtue of their dependency on claim 1, they have all the deficiencies of their respective parent claims inherent in them.
Claim 9 is further rejected because from the claimed feature “transmit” it is not clear where the image data is transmitted to.  The lack of detail on where the data is transmitted to has made the claim vague and indefinite.

Allowable Subject Matter
In claim 1, the features claimed below is allowable subject matter:
a processor configured to control the apparatus, the processor including: 
a first processor configured to set a type of a valuable medium being subject to stacking in the stackers as a first type being subject to the authentication determination or a second type not being subject to the authentication determination; and 
a second processor configured to determine whether each valuable medium transported by the transporter is the first type or the second type based on the setting result of the first processor and the image data captured by the recognizer, and perform the authentication determination so as to determine whether the valuable medium determined as the first type is genuine or counterfeit 
wherein the processor is configured to control the apparatus such that a first valuable medium determined as the first type of the genuine valuable medium by the second processor is stacked in the first stacker, a second valuable medium determined as the first type of the counterfeit valuable medium by the second processor is stacked in the second stacker, and a third valuable medium determined as the second type of the valuable medium by the second processor is stacked in the second stacker without being determined whether the valuable medium is the genuine medium or the counterfeit medium.


The patentability of claim 1 will be determined after all the deficiencies detailed above are resolved.  Claims 4-7 and 9 would be allowable because they are dependent on claim 1 or an intermediate claim.

Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is (571)272-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886